Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 and 23 - 25 are pending in this application.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-14 and 17-20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaney et al., US 10,114,969 (hereinafter Chaney) in view of Binning et al., US 2018/0139042 (hereinafter Binning) and further in view of Witherspoon, US 2019/0102163 (hereinafter Witherspoon).

For claims 1, 9 and 17, Chaney teaches a computer-implemented method for distributed data storage in a blockchain network, the method comprising:
receiving a request to store a data item in the blockchain network (see Chaney, col. 3 lines 38-48, “a blockchain capable secure encryption system process may begin with the acceptance of one or more information files from a user”); 
in response to receiving the request:
dividing the data item into a plurality of data partitions (see Chaney, col. 3 line 65 – col. 4 line 20, “the information file is sliced into segments”);
assigning each data partition to a different node in the blockchain network (see Chaney, col. 5 line 59 – col. 6 line 4, “the blockchain structure is distributed among a plurality of second processors that may be located within a cloud system”, col. 7 lines 22-31, “each hashed and encrypted segment may be transmitted to digital storage within a cloud storage system. The cloud system may then transmit the hashed and encrypted segments at 214 in a torrent to a plurality of servers, where individual segments may be placed on different servers to permit complete dissociation between segments, such that if a segment is retrieved from a single server, the remainder of the segments required to decrypt and reconstitute the information file are not located on the same server”); and 
storing information associated with each data partition in a blockchain maintained by the blockchain network, the information including a storage location of each data partition (see Chaney, col. 4 line 56 – col. 5 line 11, “the echo keys are stored within the grid table as the location mechanism for each slice of the information file”, col. 5 lines 43-58, “blockchain 
receiving a request to retrieve the stored data item from a service (see Chaney, col. 6 lines 34-42, “When requested by the user, information files may be retrieved from each of the storage servers”);
retrieving each stored data partition from the assigned nodes based on the information including the storage location of each data partition stored in the blockchain (see Chaney, col. 5 lines 43-58 “identifies and locates the blockchain structure to retrieve all segments and reassembles the blockchain structure within the first processor”, col. 4 lines 34-44, “check hash” retrieved for verification);
reconstructing the stored data item from the stored data partitions (see Chaney, col. 5 lines 43-58 “identifies and locates the blockchain structure to retrieve all segments and reassembles the blockchain structure within the first processor”); and 
sending a response to the request to retrieve the stored data item, wherein the response includes the reconstructed data item (see Chaney, col. 5 lines 43-58, “After reassembly, decrypting the blockchain structure and reconstructing the one or more data files for delivery to a user”).

Binning teaches recording, in an access log, a successful response to the request to retrieve the stored data item from the service (see Binning, [0061] – [0062], “transaction...recorded” on “the public block chain”); and rewarding each node that stores the assigned data partition, wherein an amount of reward of the each node is calculated based on the access log, a size of the assigned data partition stored on the each node (see [0054], “Each node is preferably rewarded based on the number of the transactions it processes and based on the network storage space allocated in the node for slices”), and a length of duration that the assigned data partition is stored on the each node (see Binning, [0038], “each node is also paid in digital currency...for maintaining the public block-chain and also for maintaining the slices,” [0053] - [0057], “Each node...storing fragments or slices preferably acts as a block-chain miner...Miners will be rewarded for transactions per second as well as size allocated per second” and “price and time setting (i.e. the price and time period for the lease of the file)”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Chaney with the teachings of Binning to incentivize users to maintain the block chain and support transaction (see Binning, [0054], “Each node is preferably rewarded based on the number of the transactions it processes and based on the network storage space allocated in the node for slices. Preferably, the award is constant in order to incentivize miners to mine on the block-chain and to support the transactions in the system”).

Witherspoon teaches “wherein each node stores the assigned data partition in a privately-maintained distributed hash table” (see Witherspoon, [0019], “node...with each having its own distributed hash table (DHT)...each node’s personal map to navigate a network” representing privately-maintained DHT, [0026], “own personal DHT”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Chaney and Binning with the teachings of Witherspoon to provide each node with its own personal map to navigate the block chain network (see Witherspoon, [0019], [0026]). 

For claims 2, 10, and 18, the combination teaches wherein the information further comprises a hash of the each data partition (see Chaney, col. 3 line 65 – col. 4 line 21, “file segments are hashed individually to create a hash ID for each segment”), and the method further comprises: 
verifying the each data partition has not been changed since the each data partition has been stored in the blockchain using the hash of the each data partition (see Chaney, col. 4 lines 34- 44, “The reconstituted and decrypted information file may then be verified using the check hash originally generated from the information file prior to entering this process”).

For claims 3, 11 and 19, the combination teaches further comprising storing instructions in the blockchain for restoring the data item from the stored data partitions (see Chaney, col. 3 lines 7-17, “Retrieval of slices and decryption of reassembly into data packets Delivery of data packets to a requesting user” where instructions are stored for “reassembly”).

For claims 4, 12 and 20, the combination teaches wherein reconstructing the stored data item includes concatenating the retrieved data partitions to generate a copy of the data item (see Chaney, col. 3 lines 7-17, “reassembly” of data segments, col. 4 lines 21-33, “reconstruction of one or more information files”).

For claims 5, 13, the combination teaches storing a record of the request to retrieve the stored data item (see Binning, [0061] – [0062], “transaction...recorded” on “the public block chain”).

For claims 6, 14, the combination teaches wherein retrieving each stored data partition, reconstructing the stored data item from the stored data partitions (see Chaney, col. 5 lines 43-58 “identifies and locates the blockchain structure to retrieve all segments and reassembles the blockchain structure within the first processor”) and sending a response to the request are performed by a smart contract stored in the blockchain and executing on the blockchain network (see Chaney, col. 8 lines 8-20, “analytic function for smart contract security consistent with certain embodiments of the present invention. In an exemplary embodiment, the creation and transmission of smart contract files may be facilitated by the use of real-time, blockchain enabled encryption and decryption”).

Chaney “reconstruction of one or more information files begins through the submission of a grid hash table associated with an information file and the information file name to a system server. The system server transmits the encrypted grid table to a user. The user decrypts the grid table using the pre-arranged encryption cipher or method, and submits the decrypted segment names and hash values to the system server to permit the system server to retrieve the segments from the electronic databases into which the segments have been distributed. The segments are then reassembled following the order and relationships recorded in the grid table. The segment reassembly produces the original encrypted information file.”

For claim 23, the combination teaches the computer-implemented method of claim 1, wherein the information further comprises an encrypted hash value for the data item, and the method further comprises:
before reconstructing the data item from the stored data partitions, verifying that the service is authorized to retrieve the data item, wherein verifying that the service is authorized to retrieve the data item (see Chaney, col. 3 lines 54-64, “information file...may be encrypted” to produce a “file hash of the encrypted file” to create “The grid table portion may then be created with the file name hash from the originally submitted information file” for distribution, col. 4 lines 21-44, “reconstruction of one or more information files begins through the submission of a grid hash table associated with an information file and the 
providing the encrypted hash value for the data item to the service (see Chaney, col. 4 lines 21-44, “The system server transmits the encrypted grid table to a user” representing providing encrypted hash value to the service; Binning, [0010], [0022], [0040], encrypting data partitions for distribution); and
determining that the service correctly decrypts the encrypted hash value for the data item (see Chaney, col. 4 lines 21-44, “The user decrypts the grid table using the pre-arranged encryption cipher or method”; Binning, [0022], “decrypting the unique slices”, [0060]); and
in response to determining that the service correctly decrypts the encrypted hash value for the data item, authorizing the service to access to the stored data item (see Chaney, col. 4 lines 21-44, “submits the decrypted segment names and hash values to the system server to permit the system server to retrieve the segments from the electronic databases into which the segments have been distributed” where correct decryption authorizes access to stored data item(s); Binning, [0022], where “reassembling the unique slices into an instance of the first file” only happens after “decrypting the unique slices”).



Claims 7, 8, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaney et al., US 10,114,969 (hereinafter Chaney), Binning et al., .

For claims 7, 15, the combination teaches the computer-implemented method of claim 1, wherein each distributed hash table stores a value of the data partition, and an identity of the associated node (see Chaney, col. 3 line 65 – col. 4 line 54, “segments are catalogued in the grid table portion with each segment having a segment number, segment hash ID, and information file name. In this fashion each segment is identified with a particular information file”).

Agapiev teaches “wherein each distributed hash table stores a file path to the data partition” (see col. 2 lines 9-29, “content item is stored at a location in an address space of the distributed network defined by a key of a distributed hash table”, col. 2 line 56 – col. 3 line 8, “issuing a put operation into a distributed hash table distributed file system comprised of the plurality of computer systems in the distributed system, said put operation having as a key a hash value computed for term k, and having as a value an index entry for page p in a term list for term k, the index entry including information to be displayed in response to internet search queries. The value of the index entry may include one or more of: a uniform resource locator (URL) for page p”, “certain DHT items...URL trackers”; see Applicant’s Specification [0040], “In some implementations, the file path is a Uniform Resource Locator (URL) or other strings for identifying a data location on 

For claims 8, 16, Agapiev teaches wherein storing information associated with each data partition in the blockchain includes storing a path to each data partition on the blockchain (see col. 2 lines 9-29, “content item is stored at a location in an address space of the distributed network defined by a key of a distributed hash table”, col. 2 line 56 – col. 3 line 8, “issuing a put operation into a distributed hash table distributed file system comprised of the plurality of computer systems in the distributed system, said put operation having as a key a hash value computed for term k, and having as a value an index entry for page p in a term list for term k, the index entry including information to be displayed in response to internet search queries. The value of the index entry may include one or more of: a uniform resource locator (URL) for page p”, “certain DHT items...URL trackers”; see Applicant’s Specification [0040], “In some implementations, the file path is a Uniform Resource Locator (URL) or other strings for identifying a data location on a network”).  It would have been obvious to one skilled in the art at the time of the invention to modify the .


Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaney et al., US 10,114,969 (hereinafter Chaney) in view of Binning et al., US 2018/0139042 (hereinafter Binning) and Witherspoon, US 2019/0102163 (hereinafter Witherspoon) and further in view of Resch, US 2011/0107112 (hereinafter Resch).

For claim 24, Resch teaches wherein the information associated with each data partition further comprises permission information for accessing each data partition, and the verifying that the service is authorized to retrieve the data item comprises determining that the service meets the permission information for accessing each data partition (see Resch, [0031], “user profile information includes...permissions” where permissions for user in user profile represents information associated with each data partition comprising permission information for accessing, [0043], “DS managing unit 18 to verify that the user device 14 is authorized to access the requested data”, [0097] – [0098], “a private key may be utilized just by a key owner to decrypt the message for the destination when the message is encrypted utilizing the public key” and “key enforce permissions”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Chaney, Binning and Witherspoon with the teachings of Resch to improve access security for distributed data stored over a network (see Resch, [0012], “need exists to provide a data storage solution that provides more effective timeless continuity of data, minimizes adverse effects of multiple memory elements failures, provides improved security,” [0031], “security parameters may include one or more of encryption/decryption scheme, one or more encryption keys, key generation scheme, and data encoding/decoding scheme”, [0098] enforcing permissions).


Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaney et al., US 10,114,969 (hereinafter Chaney) in view of Binning et al., US 2018/0139042 (hereinafter Binning) and further in view of Witherspoon, US 2019/0102163 (hereinafter Witherspoon) and further in view of Bulkowski et al., US 2015/0127625 (hereinafter Bulkowski).

For claim 25, Bulkowski teaches wherein the different nodes in the blockchain network do not share the assigned data partition (see [0024], “clusters 108 can be implemented with a shared-nothing architecture...by data partitioning and no sharing between the machine components in a cluster of computers,” [0050], “Nodes” maintaining and referencing their “DHT”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Chaney, Binning and Witherspoon with the teachings of Bulkowski to provide an alternative conventional shared-nothing architecture approach for data partitioning in a distributed database system (see Bulkowski, [0005], [0022], “Each database may involve different database management systems and different architectures that distribute the execution of transactions. A DDBS can be managed in such a way that it appears to the user as a centralized database,” [0024]).



Response to Arguments


Applicant's arguments filed 4/21/2021 have been fully considered but they are not persuasive. 

The applicant argues, with respect to claims 1, 9 and 17, that the prior art does not teach rewarding the each node that stores the assigned data partition...based on...a length of duration that the assigned data partition is stored on the each node.”  Examiner respectfully disagrees.  As disclosed in the corresponding rewarding the each node that stores the assigned data partition based on a length of duration that the assigned data partition is stored on the each node (see Binning, [0038], “each node is also paid in digital currency...for maintaining the public block-chain and also for maintaining the slices,” [0053] - [0057], “Each node...storing fragments or slices preferably acts as a block-chain miner...Miners will be rewarded for transactions per second as well as size allocated per second” and “price and time setting (i.e. the price and time period for the lease of the file)”).  Specifically, a node is rewarded with digital currency based on the length (size of storage allocated per second) the node maintains the associated slice.



Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oreland et al., US 2010/0235606. [0021] “shared-nothing storage engine.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803.  The examiner can normally be reached on Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JENSEN HU/Primary Examiner, Art Unit 2169